DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         BENJAMIN GINIEBRA,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D19-3501

                             [April 22, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Joseph Marx, Judge;
L.T. Case No. 502009CF011136AXXXMB.

    Deana K. Marshall of the Law Offices of Deana K. Marshall, Riverview,
for appellant.

   No appearance required for appellee.

PER CURIAM.

   We affirm the trial court’s denial of appellant’s motion for
postconviction relief. In light of the powerful evidence of guilt, appellant
cannot show prejudice. Cortes v. State, 85 So. 3d 1135,1138 (Fla. 4th DCA
2012) (affirming an excessively lengthy postconviction motion where the
evidence of guilt was strong, and defendant’s claims of innocence were
implausible and weak).

  As the Supreme Court of the United States emphasized in Strickland v.
Washington, 466 U.S. 668 (1984):

      [T]he ultimate focus of inquiry must be on the fundamental
      fairness of the proceeding whose result is being challenged.
      In every case the court should be concerned with whether,
      despite the strong presumption of reliability, the result of the
      particular proceeding is unreliable because of a breakdown in
      the adversarial process that our system counts on to produce
      just results.
Id. at 696. Importantly, the Supreme Court also emphasized:

      Although we have discussed the performance component of
      an ineffectiveness claim prior to the prejudice component,
      there is no reason for a court deciding an ineffective
      assistance claim to approach the inquiry in the same order or
      even to address both components of the inquiry if the
      defendant makes an insufficient showing on one.             In
      particular, a court need not determine whether counsel’s
      performance was deficient before examining the prejudice
      suffered by the defendant as a result of the alleged
      deficiencies. The object of an ineffectiveness claim is not to
      grade counsel’s performance. If it is easier to dispose of an
      ineffectiveness claim on the ground of lack of sufficient
      prejudice, which we expect will often be so, that course
      should be followed. Courts should strive to ensure that
      ineffectiveness claims not become so burdensome to defense
      counsel that the entire criminal justice system suffers as a
      result.
Id. at 697 (emphasis supplied).

    All of appellant’s claims can be disposed of because of lack of sufficient
prejudice. The Supreme Court has emphasized the heavy burden and
stringent standard that applies to ineffective assistance claims:

      With respect to prejudice, a challenger must demonstrate “a
      reasonable probability that, but for counsel’s unprofessional
      errors, the result of the proceeding would have been different.
      A reasonable probability is a probability sufficient to
      undermine confidence in the outcome.” Id., at 694, 104 S. Ct.
2052. It is not enough “to show that the errors had some
      conceivable effect on the outcome of the proceeding.” Id., at
      693, 104 S. Ct. 2052. Counsel’s errors must be “so serious
      as to deprive the defendant of a fair trial, a trial whose result
      is reliable.” Id., at 687, 104 S. Ct. 2052.

Harrington v. Richter, 562 U.S. 86, 104 (2011). Appellant has not met that
burden.

   Affirmed.

WARNER, MAY and KUNTZ, JJ., concur.


                                      2
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               3